826 S.W.2d 488 (1992)
CARROLLTON-FARMERS BRANCH INDEPENDENT SCHOOL DITRICT et al., Appellants,
v.
EDGEWOOD INDEPENDENT SCHOOL DISTRICT and Alvarado Independent School District et al., Appellees.
ANDREWS INDEPENDENT SCHOOL DISTRICT et al., Appellants,
v.
EDGEWOOD INDEPENDENT SCHOOL DISTRICT et al., Appellees.
Dan McCARTY and Charles Sanderson, Appellants,
v.
COUNTY EDUCATION DISTRICT # 21, Amos G. Elder, and William H. Jones, Appellees.
Eliodoro REYES et al., Appellants,
v.
MITCHELL COUNTY EDUCATION DITRICT, Dwayne Harris, Robert Dale Finley and Warren Zant, Appellees.
HIGHLAND PARK INDEPENDENT SCHOOL DISTRICT, Piano Independent School District, and Richardson Independent School District, Appellants,
v.
EDGEWOOD INDEPENDENT SCHOOL DISTRICT et al., Appellees.
Nos. D-1469, D-1477, D-1493, D-1544, D-1560.
Supreme Court of Texas.
January 30, 1992.
Michael L. Atchley, Earl Luna, Robert E. Luna, Dallas, for appellants in No. C-1469.
Richard E. Gray, III, David R. Richards, Crillion Payne, Austin, Albert H. Kauffman, San Antonio, Toni Hunter, Kevin T. O'Hanlon, Austin, for appellees in No. 1469.
R. James George, Jr., Austin, Schuyler B. Marshall, Dallas, Thomas I. Davies, Richard L. Arnett, Austin, Roger Rice, Sommerville, Mass., Truman Dean, Jr., Houston, Martha P. Owen, Austin, E. Ray Hutchinson, Dallas, Mark S. Partin, Toni Hunter, Austin, Albert H. Kauffman, San Antonio, Lonnie Hollingsworth, Jr., Kevin T. O'Hanlon, Austin, for appellants in No. C-1477.
David R. Richards, Crillion Payne, Austin, Jane Politz Brandt, Dallas, Hugh Lowe, Peter D. Kennedy, Austin, John H. Martin, Deborah G. Hankinson, Dallas, for appellees in No. C-1477.
Schuyler B. Marshall, Deborah G. Hankinson, John H. Martin, G. Luke Ashley, Dallas, for appellants in No. C-1560.
Jerry R. Hoodenpyle, Arlington, E. Ray Hutchinson, Dallas, Richard E. Gray, III, Crillion Payne, David R. Richards, Richard L. Arnett, Martha P. Owen, Austin, Albert H. Kauffman, San Antonio, Lonnie Hollingsworth, Jr., Kevin T. O'Hanlon, Toni Hunter, Austin, for appellees in No. 1560.
Hugh Lowe, Peter D. Kennedy, R. James George, Jr., Thomas I. Davies, Austin, for appellants in C-1493.
David B. Owen, A. Bruce Wilson, Fort Worth, for appellees in No. C-1493.
R. James George, Jr., Peter D. Kennedy, Hugh Lowe, Thomas I. Davies, Austin, for appellants in No. C-1544.
Stephen H. Suttle, David L. Buhrmann, Abilene, for appellees in No. C-1544.

JUDGMENT
GONZALEZ, Justice.
THE SUPREME COURT OF TEXAS, having heard this cause on five direct appeals which were consolidated for argument and disposition to wit: Cause No. 1469, Carrollton-Farmers Branch Independent School District et al. v. Edgewood *489 Independent School District et al, Cause No. D-1477, Andrews Independent School District et al. v. Edgewood Independent School District et al, and Cause No. D-1560, Highland Park Independent School District et al. v. Edgewood Independent School District et al, from the 250th District Court in Travis County, Texas; Cause No. D-1493, Dan McCarty and Charles Sanderson v. County Education District #21, Amos G. Elder, and William H. Jones, from the 18th District Court in Somervell County, Texas; Cause No. D-1544, Eliodoro Reyes et al. v. Mitchell County Education District, Dwayne Harris, Robert Dale Finley and Warren Zant, from the 32nd District Court in Mitchell County, Texas; and the Court having considered the original record, briefs, and the argument of counsel, is of the opinion that the state public school finance system embodied in the enactment by the 72nd Legislature of Senate Bill 351, as amended by House Bill 2885, (Act of April 11, 1991, 72nd Leg., R.S., ch. 20, 1991 Tex.Gen.Laws 381, amended by Act of May 27, 1991, 72nd Leg., R.S., ch. 391, 1991 Tex.Gen.Laws 1475) violates article VIII, section 1-e, and article VII, section 3, of the Texas Constitution.
IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:
1) The judgments of the district courts in the above causes are reversed and remanded to the respective district courts for further proceedings in conformity with the opinion of this Court;
2) The Judge presiding in Cause No. 362,516-A, docketed in the 250th District Court, Travis County, Texas, reissue the injunction previously issued in Edgewood I & II, as modified by this Court's opinion;
3) The 18th District Court in Somervell County, and the 32nd District Court in Mitchell County are instructed that the proceedings in those courts for injunctive relief are stayed until further order of this Court;
4) Appellants, Carrollton-Farmers Branch Independent School District et al., Andrews Independent School District et al., Dan McCarty and Charles Sanderson, Eliodoro Reyes et al, and Highland Park Independent School District, Piano Independent School District, and Richardson Independent School District, shall recover from the State of Texas, which shall pay, the costs in this Court.
A copy of this judgment and of the Court's opinion is certified to the respective District Courts of Texas, for observance.